DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a human body communication unit configured to provide a ground voltage to the signal electrode and to output a data signal to the signal electrode when the wake- up signal from the activation module is received” which is unclear because it is impossible to provide both a ground voltage and a data signal to the signal electrode when the wake-up signal from the activation module is received.  
	Foe examination purposes, the examiner will assume these limitations to recite “a human body communication unit configured to provide a ground voltage to the signal electrode in a standby state and to output a data signal to the signal electrode when the wake-up signal from the activation module is received”.

	Claims 2-12 are rejected due to their dependency from claim 1.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung et al. (US 2012/0003929) in view of Hong et al. (US 2018/0032200), and further in view of Hunt et al. (US 2016/0165450).
Regarding claim 1, Hyoung discloses a human body sensing device (Figs 1-2; [0045], [0047], e.g., a communication apparatus having a human body contact sensing function) comprising:
 a contact sensing unit including a sensing electrode ([0048], e.g., a sensing electrode 219);  
an activation module (e.g., a contact sensor 211) configured to sense a contact with a body through the sensing electrode when the sensing electrode contact the body ([0046], e.g., the contact sensor 210 outputs a signal indicating that contact is made), and to output a wake-up signal in response to the sensing of the contact ([0048], e.g., output a wake-up signal 240); and 
a human body communication unit (e.g., the central processing unit 220) configured to output a data signal to a signal electrode when the wake-up signal from the activation module is received ([0052], e.g., the sensing electrode 319 acts as a signal electrode).
Hyoung further discloses wherein the human body communication is operated in a human humanstandby state before human body contact is made (see [0062]).  
Hyoung does not specifically disclose wherein the contact sensing unit includes a separate signal electrode, wherein the activation module senses the contact with the body through the sensing electrode and the signal electrode, and wherein the human body communication unit is configured to output a ground voltage to the signal electrode in the standby state and to output the data signal to the signal electrode when the wake-up signal from the activation module is received.
However, Hong discloses a human body sensing device (Fig. 1; [0008]-[0009], e.g., a capacitive switch device for detect a human body touch occurs) comprising: 
a contact sensing unit (e.g., a touch sensing unit 100) including a sensing electrode and a signal electrode (e.g., sensing electrode 110 and transmission electrode 120); 
an activation module (e.g., a touch control module 200) configured to sense a contact with a body through the sensing electrode when the sensing electrode and the signal electrode contact the body, and to output a touch signal in response to the sensing of the contact ([0009]-[0016], e.g., confirm a manipulator's contact manipulation state based on a sensing signal from the touch sensing unit 100 and output a touch output signal.  Also see [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hong in the invention of Hyoung for providing a separate signal electrode and sensing a contact with the human body through the sensing electrode and the signal electrode in order to more precisely detect the contact with the human body (see [0003] of Hong).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively output the data signal to the separate signal electrode when the wake-up signal from the activation module is received so that the signal electrode is exclusively used for data transmission and the sensing electrode is exclusively used for contact sensing.   
Hyoung does not specifically disclose wherein the human body communication unit is configured to output a ground voltage to the signal electrode in the standby state.
However, Hunt discloses a human body sensing device (Figs 6A-6C; [0049]-[0052], e.g., a wearable device 600 ) comprising: 
a contact sensing unit (Fig. 6C; [0054], e.g., an impedance sensor) including a sensing electrode and a ground electrode (e.g., sensing electrode 620 and ground electrode 615); and 
an activation module ([0012], e.g., a processor) configured to sense a contact with the body though the sensing electrode and the ground electrode ([0012], [0054], [0067], [0071], e.g., detect a touch input with the body through the sensing electrode620 and the ground electrode 615), wherein the ground electrode is applied with a ground voltage (Figs 3A-3B; [0052], e.g., the ground electrode 615 is connected to a ground voltage). 
Hung further discloses wherein a signal electrode can serve as a ground electrode ([0052]-[0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hunt in the invention of Hyoung in view of Hong for outputting a ground voltage to a signal electrode and sensing a contact with the body through a sensing electrode and the signal electrode when the human body communication unit is in the standby state because the sensing electrode and the signal electrode can detect a contact with the human body by generating short loop impedance within the human body.  
 
6.	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung et al. (US 2012/0003929) in view of Hong et al. (US 2018/0032200) and Hunt et al. (US 2016/0165450), 
and further in view of Toyoshima (US 2009/0115737).    
	Regarding claim 2, Hyoung in view of Hong and Hunt does not specifically disclose the human body sensing device of claim 1, wherein the activation module includes: a capacitor connected to the sensing electrode and charged to a reference voltage; and a wake-up signal control module connected to the capacitor and configured to output the wake-up signal when a voltage of the capacitor is less than the reference voltage.
	However, Yoyoshima discloses a touch panel (Fig. 2; [0030], e.g., touch panel 20), comprising: 
	a capacitance detecting circuit (Figs 2 and 6; [0030], [0057], e.g., 40) including a capacitor (e.g., 430) connected to a sensing electrode (e.g., 202) and charged to a reference voltage ([0062]-[0063], e.g., a reference voltage Vref); and a control module ([0063]-[0064], [0077], e.g., the comparator 441) connected to the capacitor and configured to output a signal when a voltage of the capacitor is less than the reference voltage (e.g., when the voltage at the node A is lower than the reference voltage Vref, the comparator 441 outputs a signal Vcmp at the level "H" so that whether a finger touches the first detection electrode 202 can be detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yoyoshima in the invention of Hyoung in view of Hong and Hunt for including a capacitor connected to a sensing electrode and a comparator connected to the capacitor to output a wake-up signal when a voltage of the capacitor is less than a reference voltage so that whether a finger touches the sensing electrode can be detected.  

7.	Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung et al. (US 2012/0003929) in view of Hong et al. (US 2018/0032200) and Hunt et al. (US 2016/0165450), 
and further in view of Shibata et al. (US 2011/0086595).  
Regarding claim 6, Hyoung in view of Hong and Hunt does not disclose the human body sensing device of claim 1, further comprising: a human body matching network configured to receive the data signal, to output the received data signal to the signal electrode, and to perform impedance matching with the body.
However, Shibata discloses a human body communication device (Fig. 1; [0028], e.g., a transceiver 4) comprising: a human body matching network configured to receive a data signal, to output the received data signal to a signal electrode ([0031], e.g., the transmitting mechanism is configured to receive a data signal and output the data signal to a signal electrode 11), and to perform impedance matching with the body (Fig. 1; [0032], [0036], [0040]-[0041], [0045], [0047]-[0048], e.g., the impedance of the transmitting mechanism 13 is set to a value approximately equal to the impedance of the human body 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Shibata in the invention of Hyoung in view of Hong and Hunt for providing a human body matching network to match the impedance of the human body so that the efficiency of transmission of the information signal can be increased (see [0047]-[0048] of Shibata). 

8.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung et al. (US 2012/0003929) in view of Hong et al. (US 2018/0032200) and Hunt et al. (US 2016/0165450), 
and further in view of Harada (US 2014/0139863).  
Regarding claim 7, Hyoung further discloses the human body sensing device of claim 1, wherein the human body communication unit is further configured to operate in a first state when the wake-up signal is received ([0058], [0062], [0075], e.g., operate in a normal state when the wake-up signal is received) and in a second state before a contact with the body is sensed ([0058], [0062], [0075], e.g., in a stand-by state before human body contact is made with the communication apparatus).  
Hyoung in view of Hong and Hunt does not specifically disclose wherein the human body communication unit is operate in the second when a release of the contact with the body is sensed.
However, Harada discloses a human body communication device (Fig. 3; [0041]-[0043], e.g., human body communication terminal 5) configured to operate in a power saving mode when a release of a contact with the human body is sensed ([0043], e.g., the human body communication terminal 5 shifts from the communication mode to the power-saving mode when a mat electric field is not detected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Harada in the invention of Hyoung in view of Hong and Hunt for shifting a human body communication from a normal state to a standby state when a release of the contact with the body is sensed in order to reduce power consumption of a device (see [0044] of Harada). 

9.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hyoung et al. (US 2012/0003929) in view of Hong et al. (US 2018/0032200), Hunt et al. (US 2016/0165450) and Harada (US 2014/0139863), and further in view of Hwang et al. (US 2010/0136906, cited in IDS dated 02/19/2020).  
	Regarding claim 8, Hyoung in view of Hong, Hunt and Harada does not specifically disclose the human body sensing device of claim 7, further comprising: a ground control unit configured to release a connect of the signal electrode and a ground point in the first state and to connect the signal electrode to the ground point in the second state.
	However, Hwang discloses a human body communication system (Fig. 5; [0038]- [0039]) comprising: a ground control unit ([0040]-[0041], e.g., ground electrode connection switch 405) configured to release a connect of a ground electrode and a ground point in a human body communication state (Fig. 6; [0052]-[0053], e.g., after the switch controller 403 controls the ground electrode connection switch 405 to disconnect the ground electrode 44 from the ground 45, the contact controller 401 begins signal transmission/reception through the human body) and to connect the ground electrode to the ground point in a contact sensing state ([0047]-[0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Hwang in the invention of Hyoung in view of Hong, Hunt and Hwang for releasing a connect of a signal electrode and a ground point in a human body communication state and connecting the signal electrode to the ground point in a contact sensing state so that the signal electrode is able to function as both data transmission electrode and contact sensing electrode. 




Allowable Subject Matter
10.	Claims 13-15 are allowed.
11.	Claims 3-5 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the primary reason for indicating allowable subject matter is that claim recites “wherein the human body communication unit is further configured to output an activation signal when the wake-up signal is received, wherein the wake-up signal control module includes a tri-state buffer, and wherein the tri-state buffer is configured to output the wake-up signal, and to be in a floating state when the activation signal is received” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.  

Regarding claim 4, the primary reason for indicating allowable subject matter is that claim recites “wherein the human body communication unit is further configured to output a clock signal, wherein the activation module includes a wake-up signal control module, and wherein the wake-up signal control module is configured to receive the clock signal, to output the received clock signal to the sensing electrode, and to output the wake-up signal when the clock signal output to the sensing electrode is distorted” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.  

Regarding claim 9, the primary reason for indicating allowable subject matter is that claim recites “wherein the human body communication unit further includes a signal generator connected to a power supply voltage and a ground voltage, and wherein the signal generator is configured to output the data signal in the first state and to output the ground voltage in the second state” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art. 

	Regarding claim 13, the primary reason for indicating allowable subject matter is that the claim recites “a first motion sensing unit configured to sense a first motion of the body; a second activation module configured to output a second wake-up signal, based on the sensed first motion; and a human body communication unit configured to receive the first wake-up signal in a first state, to switch to a second state based on the received first wake-up signal, to receive the second wake-up signal in the second state, and to output a data signal, and wherein the signal electrode outputs a ground voltage in the first state, and outputs the data signal to the body in the second state” which, in combination with the other features, are not taught and/or suggested singularly or in combination within the prior art.  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doi et al. (US 6,771,161); Kubono et al. (US 2009/0305641); CHOI et al. (US 2011/0001724); Kawakami (US 2012/0026129); Kim et al. (US 2018/0316442) and Kim et al. (US 2013/0057415) are cited to teach a human body sensing device and a human body communication unit.
Sato (US 2008/0218183) teaches a human body sensing device comprising a capacitor connected to a sensing electrode and an activation unit configured to output an activation signal when it is determined that the user had touched the sensing electrode.  
Ham et al. (US 2018/0209183) teaches a motion sensing unit and a human body communication unit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623